     Case 2:20-cv-06979-FMO-AS Document 110 Filed 01/21/21 Page 1 of 5 Page ID #:1174




 1
                              UNITED STATES DISTRICT COURT
 2                           CENTRAL DISTRICT OF CALIFORNIA
 3
       DENIECE WAIDHOFER, an
 4
       individual; MARGARET MCGEHEE,                     Case No. 2:20-cv-06979-FMO-AS
 5     an individual; and RYUU LAVITZ,
 6     LLC, a Massachusetts limited liability
       company,
 7
 8                      Plaintiffs,
 9           v.
10                                                       PLAINTIFFS’ NOTICE
       CLOUDFLARE, INC., a Delaware                      REGARDING IDENTIFICATION
11     corporation; BANGBROS.COM, INC.,                  OF JOHN DOE DEFENDANTS
12     a Florida corporation; SONESTA
13     TECHNOLOGIES, INC., a Florida
       corporation; MULTI MEDIA LLC, a
14     California limited liability company;
15     CRAKMEDIA INC., a Canadian
       corporation; and JOHN DOES 1-21, as-
16     yet unidentified individuals,
17
                        Defendants.
18
             The Court previously entered a scheduling order providing in part that “[a]ll
19
       ‘Doe’ defendants are to be identified on or before January 21, 2021, on which date
20
       all remaining ‘Doe’ defendants will be dismissed, unless otherwise ordered by the
21
22     court upon a showing of good cause.” (Dkt 90 at 17). In accordance with this order,

23     Plaintiffs hereby identify the following individuals that are currently believed to be

24     among the “Doe” defendants referenced in the complaint:
25
             • Benjamin Samaey—Upon information and belief, Mr. Samaey is the
26             individual who was known as “Teller” on Thothub. Mr. Samaey is believed
27             to reside and/or have a place of business at the following address: Bosdreef
               7, 8530 Harelbeke, Belgium.
28
                                                      -1-
            PLAINTIFFS’ NOTICE REGARDING IDENTIFICATION OF JOHN DOE DEFENDANTS
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 110 Filed 01/21/21 Page 2 of 5 Page ID #:1175




 1            • Andrew Rubio—Upon information and belief, Mr. Rubio is the individual
                who was known as “Swix” on Thothub. Mr. Rubio is believed to reside
 2              and/or have a place of business at 6821 E. Broadway Blvd, Tucson,
 3              Arizona 85710.
 4
              • Michael Hughes—Upon information and belief, Mr. Hughes is the
 5              individual who was known as “Cityzen7” on Thothub. Mr. Hughes is
 6              believed to reside and/or have a place of business at 103 Strawthorne
                Court, Apex, North Carolina 27502.
 7
 8            • Linus Malmberg—Upon information and belief, Mr. Malmberg is the
                individual who was known as “Azrael” on Thothub.
 9
10
              Plaintiffs have thus far not been able to ascertain the identity of the other John
11
       Doe Defendants. However, Plaintiffs would respectfully request additional time to
12
       discover identifying information regarding the remaining John Doe Defendants.
13
       Plaintiffs submit that good cause exists for an extension in part because the appearing
14
       defendants have refused to produce any documents regarding the identity of the John
15
       Doe Defendants in response to Plaintiffs’ requests for production.
16
              For example, Plaintiffs previously served requests for production on
17
       Defendants Cloudflare Inc. (“Cloudflare”), Sonesta Technologies, Inc. (“Sonesta”),
18
       and MultiMedia LLC (“MultiMedia”) asking for all “[d]ocuments containing any
19
       identifying information, including name, date of birth, social security number, credit
20
21     card numbers, email addresses, physical addresses, IP addresses, bank accounts,

22     credit cards, or other information related to the identity of any person acting or
23     purporting to act on behalf of Thothub.” (See App. 012, 026, & 041).1 None of the
24     Defendants has produced any documents in response to this request, instead
25     asserting a string of objections with little to no explanation or support.
26
27
       1
        The notation “App.” refers to the appendix filed along with this Notice. The appendix contains certain
28
       exhibits that are referenced in the declaration of Brett S. Rosenthal, also filed concurrently herewith.
                                                       -2-
             PLAINTIFFS’ NOTICE REGARDING IDENTIFICATION OF JOHN DOE DEFENDANTS
                      Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 110 Filed 01/21/21 Page 3 of 5 Page ID #:1176




 1               For instance, Cloudflare objected, among other reasons, that the above request
 2     was “vague and ambiguous, and overbroad and unduly burdensome”; that it “seeks
 3     information or documents that are in the possession, custody or control of third
 4     parties” (without identifying any such third parties); that it “purports to require
 5     Cloudflare to disclose information that infringes on any individual’s right of privacy
 6     or that Cloudflare is not permitted to produce under applicable law, whether under
 7
       the United States or any state constitution, federal or state statute, regulation, or
 8
       common law, treaty or international law, the positive law or common law of any
 9
       applicable jurisdiction, or any binding agreement of any kind, including any terms
10
       of user [sic], terms of service, contract, license, policy, or otherwise” (without
11
       identifying any applicable law or agreement); and that the request “is not reasonably
12
       limited as to time, and … seeks information outside any period relevant to any
13
       party’s claim or defense” (without explaining why such time limitations would be
14
       necessary). (App. 012–13). Cloudflare then asserted vaguely that, “[t]o the extent a
15
       response is required, Cloudflare will limit its response to the period from June 6,
16
17     2018 through the filing of the Complaint.” (App. 013). Sonesta and MultiMedia

18     asserted nearly verbatim similar objections, but they pledged to produce responsive

19     documents (though they still have not done so). (App. 026–27, 041–42).2
20               In addition, Defendant CrakMedia Inc. (“CrakMedia”) only recently appeared
21     in this action, and discovery with respect to CrakMedia opened today. (See Dkt 101
22     at 2). The First Amended Complaint alleges that CrakMedia acted as the “affiliate
23     manager” on behalf of Sonesta and Multi Media, in which role CrakMedia allegedly
24     supported and assisted Thothub. It stands to reason that CrakMedia may thus possess
25     information that could be used to identify leading operators of Thothub, including
26     other John Doe Defendants. Because discovery only opened today, it will take some
27
28     2
           Plaintiffs have initiated the process under Local Rule 37-2 for compelling production of this material.
                                                          -3-
                PLAINTIFFS’ NOTICE REGARDING IDENTIFICATION OF JOHN DOE DEFENDANTS
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 110 Filed 01/21/21 Page 4 of 5 Page ID #:1177




 1     time to determine through discovery whether CrakMedia possesses such information
 2     and to obtain such information from CrakMedia.
 3           Given the ongoing discovery from Cloudflare and the Advertiser Defendants
 4     and the nascent discovery from CrakMedia, Plaintiffs would respectfully request an
 5     additional 60 days to identify the remaining John Doe Defendants.
 6
 7
 8
 9
                                                  Respectfully submitted,
10
11                                                By:     Brett S. Rosenthal_____________
12                                                REESE MARKETOS LLP
13                                                Brett S. Rosenthal (pro hac vice)
                                                  Joshua M. Russ (pro hac vice)
14
                                                  Joel W. Reese (pro hac vice)
15                                                750 N. Saint Paul Street, Ste. 600
16                                                Dallas, Texas 75201-3202
                                                  Telephone: (214) 382-9810
17                                                Brett.rosenthal@rm-firm.com
18
                                                  REITER GRUBER LLP
19                                                Charles Reiter (SBN 306381)
20                                                Robert Gruber (SBN 301620)
                                                  100 Wilshire Blvd, Suite 700
21
                                                  Santa Monica, California 90401-3602
22                                                Telephone: (310) 496-7799
23                                                creiter@reitergruber.com

24                                                Counsel for Plaintiffs
25
26
27
28
                                                      -4-
            PLAINTIFFS’ NOTICE REGARDING IDENTIFICATION OF JOHN DOE DEFENDANTS
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 110 Filed 01/21/21 Page 5 of 5 Page ID #:1178




 1                                 CERTIFICATE OF SERVICE
 2
 3           I hereby certify that the above document will be served on January 21, 2021
 4     on all counsel of record via the Court’s electronic filing system.
 5
 6
                                          _______/s/_______________________
 7
 8                                         Brett S. Rosenthal

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -5-
            PLAINTIFFS’ NOTICE REGARDING IDENTIFICATION OF JOHN DOE DEFENDANTS
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
